Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 16 March 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al. (US Pat. Pub. 2017/0162530).
Regarding claim 1, Lin teaches a method for forming an integrated circuit (IC) package, the method comprising:
forming an IC package structure including a plurality of encapsulated IC structures formed on a common leadframe and exposed portions of the leadframe 
performing an isolation cutting process to electrically isolate the plurality of encapsulated IC structures from each other by selectively cutting through exposed portions of the leadframe, wherein the isolation cutting process defines a plurality of leadframe leads extending from each encapsulated IC structure, each leadframe lead having an exposed end surface at a distal end of the leadframe lead [fig. 8b, 104 is exposed at the end of the lead frame]; and
after performing the isolation cutting process, performing an immersion coating process to coat exposed surfaces of the leadframe leads extending from each encapsulated IC structure with a solder-enhancing coating material, including coating a full surface area of the exposed end surface at the distal end of each leadframe lead to define a fully coated distal end surface of each leadframe lead [fig. 8e, 606 fully immerses 104, fig. 8f shows 104 sidewall fully coated in 606].
Regarding claim 2, Lin discloses the method of claim 1, wherein the solder-enhancing coating material comprises tin [claim 8, tin].
Regarding claim 3, Lin teaches the method of claim 1, further comprising, after performing the immersion coating process, deforming the lead frame leads extending from each encapsulated IC structure toward a bottom surface of the respective encapsulated IC structure [fig. 9d and e, after immersion of 702, the lead portion 704 is deformed by cutting].
Regarding claim 4, Lin discloses the method of Claim 1, further comprising, after performing the immersion coating process, performing a singulation cutting process to 
Regarding claim 6, Lin teaches the method of claim 4, wherein the singulation cutting process does not remove the coating material on the exposed end surface at the distal end of each leadframe lead [fig. 8f, 606 is still present on the leadframe lead].
Regarding claim 10, Lin discloses the method of Claim 1, wherein performing the immersion coating process comprises, for a selected leadframe lead, immersing all exposed surfaces of each leadframe lead extending from the selected leadframe lead in the solder-enhancing coating material [fig. 8e, all of the exposed leadframe 104 is immersed in the coating material 606].
Regarding claim 11, Lin discloses the method of claim 1, wherein the plurality of encapsulated IC structures comprises a flat leads structure [fig. 5c, soldered directly, no leads].
Regarding claim 12, Lin teaches the method of claim 1, wherein the plurality of encapsulated IC structures comprises quad flat packages [fig. 2a and 2b show the leads on which the devices are mounted prior to dicing being four sided so the finished device would be QFN packages].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 7-9 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1-4, 6 and 10-12 above, and further in view of the following arguments.
Regarding claim 5, Lin fails to specifically show the singulation process cuts the leadframe at locations other than at the leadframe leads defined by the isolation cutting process.  However, Lin does show full leadframe structures prior to processing with many areas that will be removed by cutting that are not located at the specific isolation cutting process location in order to obtain individual chip packages [figs. 2a and 2b, 202].  It would be obvious and well known to remove saw lanes 202 with the step of fully singulating the packages.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is shown in a prior embodiment into the method of Lin by utilizing the singulation cutting process to further cut areas not related to the specific leads defined by the isolation cutting process.  The ordinary artisan would have been motivated to modify Lin in the manner set forth above for at least the purpose of reducing processing steps by cutting more things during the same process.
Regarding claims 7-9, Lin teaches the method of Claim 4, further comprising, after the singulation cutting process to singulate the plurality of encapsulated IC structures, performing a soldering process on the fully coated distal end surface of a selected leadframe lead to form a solder having a solder connection area on the distal end surface [fig. 5c shows a IC package with solder bonded on the coated sidewall].
Lin fails to specifically teach how high the solder goes on the sidewall.  However, one of ordinary skill in the art would have been led to the recited dimensions through In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 13, Lin fails to teach the plurality of encapsulated IC structures comprises small outline transistor packages.  However, Lin does teach small outline packages are common and an alternative to QFN packages [paragraph [0016]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is a known alternative into the method of Lin by forming a SOT package.  The ordinary artisan would have been motivated to modify Lin in the manner set forth above for at least the purpose of utilizing known device structures to ensure successful device fabrication and interoperability.  Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/           Examiner, Art Unit 2816    

/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816